Citation Nr: 0727868	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a left ankle injury, including degenerative 
changes, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable disability rating for 
osteomyelitis of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions in October 1977 and in 
January 2004 that denied increased disability ratings for 
service-connected residuals of a left ankle injury and 
osteomyelitis of the left ankle.  The veteran timely 
appealed.

In January 1978, the veteran testified during a hearing 
before RO personnel.

Also in January 1978, the RO increased the disability 
evaluation to 30 percent for residuals of a left ankle 
injury, effective March 22, 1977.

Because higher evaluations are available for residuals of a 
left ankle injury, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
 
The issue of an increased disability rating for residuals of 
a left ankle injury are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Osteomyelitis of the left ankle has been inactive, without 
repeated episodes, and without evidence of active infection 
in the past five years; recurrent infection or active 
osteomyelitis of the left ankle following the initial 
infection has not been demonstrated.

CONCLUSION OF LAW

The criteria for a compensable disability rating for 
osteomyelitis of the left ankle are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.43, 4.71a, Diagnostic Code 5000 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through July 2003, February 2004, March 2004, and May 2005 
letters, the RO notified the veteran of elements of service 
connection, the evidence needed to establish each element, 
and evidence of increased disability.  These documents served 
to provide notice of the information and evidence needed to 
substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating actions on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claim was re-adjudicated by the agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006). 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to assign an effective date for the 
disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board finds no prejudice to the veteran in 
proceeding with a decision in this case, because any question 
as to the appropriate effective date to be assigned is 
rendered moot.  He had previously received all required 
notice regarding the applicable rating criteria for an 
increased disability rating.  A claim denied obviously does 
not entail the setting of an effective date.  Accordingly, 
the veteran is not harmed by any defect with regard to the 
elements of notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim decided on appeal, reports of which 
are of record.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The RO has evaluated the osteomyelitis of the left ankle 
under 38 C.F.R. § 4.71a, Diagnostic Code 5000, as 0 percent 
(noncompensable) disabling on the basis that there was no 
history of recurrent infections.

Under Diagnostic Code 5000, a minimum 10 percent disability 
rating is assigned for inactive osteomyelitis, following 
repeated episodes, without evidence of active infection in 
the past five years.  A 20 percent disability rating is 
assigned for a discharging sinus or other evidence of active 
infection within the past five years.  A 30 percent 
disability rating is assigned for definite involucrum or 
sequestrum, with or without a discharging sinus.  A 60 
percent disability rating is assigned for frequent episodes, 
with constitutional symptoms.  A 100 percent disability 
rating requires osteomyelitis of the pelvis, vertebrae, or 
extending into major joints, or with multiple localization, 
or with a long history of intractability and debility, 
anemia, amyloid liver changes, or other continuous 
constitutional symptoms.

The notes following Diagnostic Code 5000 provide, as follows:  
A rating of 10 percent for osteomyelitis, as an exception to 
the amputation rule, is to be assigned in any case of active 
osteomyelitis where the amputation rating for the affected 
part is 0 percent.  This 10 percent rating and the other 
partial ratings of 30 percent or less are to be combined with 
ratings for ankylosis, limited motion, nonunion or malunion, 
shortening, etc., subject, of course, to the amputation rule.  
The 60 percent rating, as it is based on constitutional 
symptoms, is not subject to the amputation rule.  A rating 
for osteomyelitis will not be applied following cure by 
removal or radical resection of the affected bone.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5000, Note 1.

The 20 percent disability rating for osteomyelitis on the 
basis of activity within the past five years is not 
assignable following the initial infection of active 
osteomyelitis with no subsequent reactivation.  The 
prerequisite for this historical rating is an established 
recurrent osteomyelitis.  To qualify for the 10 percent 
disability rating, two or more episodes following the initial 
infection are required.  This 20 percent rating or the 10 
percent rating, when applicable, will be assigned once only 
to cover disability at all sites of previously active 
infection with a future ending date in the case of the 20 
percent rating.  38 C.F.R. § 4.71(a), Diagnostic Code 5000, 
Note 2.

Records show that the veteran was hospitalized in December 
1942 for marked limitation of motion of the left ankle joint.  
Examination at that time confirmed a diagnosis of old chronic 
osteomyelitis.  

In September 1977, the veteran reported that the 
osteomyelitis became active and caused drainage, 
approximately four times a year.

The report of an October 1977 VA examination includes a 
diagnosis of osteomyelitis of the left ankle, secondary to 
injury and non-active.  Examination revealed no evidence of 
drainage in the wound site.

During a January 1978 hearing, the veteran testified that he 
had drainage most all the time on the right-hand side of the 
joint when he did a continuous amount of walking.  The site 
puffed up in the form of what looked like a blood boil or 
pimple, and then burst.

X-rays taken of the veteran's feet in September 1987 revealed 
that the bones appeared mildly osteopenic.

An August 2003 examiner noted tenderness, stiffness, and 
abnormal movement, as well as deformity and indentation of 
medial and lateral aspects of the posterior left ankle; no 
drainage was reported.

In December 2003, fusion of the subtalar joint of the left 
ankle was performed.  X-rays at that time revealed severe 
subtalar osteoarthritis of the left ankle.

The report of a February 2004 VA examination reflects that 
the veteran's ankle was in a cast and could not be examined.

VA outpatient records reveal that the veteran walked with a 
cane in April 2004.  Examination of the left ankle at that 
time revealed no range of motion, deep scarring, slight 
edema, no cyanosis or venous stasis changes, and no hair 
growth below knees; no drainage was reported.

A July 2005 VA examiner noted swelling, pitting edema, and 
tenderness on the medial side of the left ankle, and pain on 
the plantar surface of the ball of the foot.  No drainage was 
found.

In this case, following the initial infection, there has been 
no medical evidence of recurrent infection or active 
osteomyelitis of the left ankle.  Specifically, the veteran's 
osteomyelitis of the left ankle had been initially evaluated 
as 20 percent disabling, from November 1946 to April 1951, 
based on evidence of active osteomyelitis of the left ankle 
during the past five years.  Since then, the evidence does 
not reflect repeated episodes, recurrent infection, or active 
osteomyelitis of the left ankle to warrant a compensable 
disability rating.  See 38 C.F.R. § 4.43.  Nor is there 
evidence of definite involucrum or sequestrum, with or 
without a discharging sinus.

While the veteran is competent to offer statements of first-
hand knowledge of drainage occurring approximately four times 
yearly (see Bostain v. West, 11 Vet. App. 124, 127 (1998)), 
neither the veteran nor his representative has presented 
medical evidence of recurrent infection or active 
osteomyelitis of the left ankle after the initial period of 
infection.  When the ankle was examined in 1977 after the 
veteran reported repeated drainage, the examiner 
characterized the condition as non-active.

Hence, there are no competent findings of active 
osteomyelitis since the initial infection to warrant a 
compensable disability rating under Diagnostic Code 5000.  
The veteran's osteomyelitis of the left ankle does not 
approximate the criteria for a compensable disability rating 
under Diagnostic Code 5000.

There is no showing that the veteran's service-connected 
osteomyelitis of the left ankle has resulted in so 
exceptional or unusual a disability picture as to warrant the 
assignment of a compensable evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  

The record does not show marked interference with any current 
employment (i.e., beyond that contemplated in the assigned 
evaluation), and the veteran's service-connected disability 
has not required any periods of recent hospitalization.  
While the veteran has reported that his left ankle 
disabilities had interfered with his former employment, there 
is no evidence of any economic impact from the osteomyelitis.  
Nor is there evidence of recent hospitalizations.  
Accordingly, the Board cannot conclude that his service-
connected osteomyelitis of the left ankle resulted in marked 
interference with employment, or that consideration of an 
extraschedular evaluation is otherwise warranted.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The weight of the evidence is thus against the grant of a 
compensable disability rating for osteomyelitis of the left 
ankle.




ORDER

A compensable disability rating for osteomyelitis of the left 
ankle is denied


REMAND

The veteran contends that his service-connected residuals of 
a left ankle injury, to include degenerative changes, are 
more severe than currently rated, and warrant an increased 
disability rating.

The Board notes that the veteran underwent surgical fusion of 
the subtalar joint of the left ankle in December 2003.

In July 2005, the veteran was afforded a VA examination to 
evaluate the severity of his residuals.  While the report of 
that examination diagnoses absence of motion of the left 
ankle secondary to fusion, there is no indication as to what 
degrees, if any, the left ankle is held in plantar flexion or 
dorsiflexion (ankylosis); or whether there is any deformity 
with abduction, adduction, inversion, or eversion.

The Board also notes that outpatient treatment records, dated 
in April 2004, include findings of deep scarring and edema of 
the left lower extremity.  The record is unclear as to 
whether any additional impairment of the veteran's left lower 
extremity could be attributable to the service-connected 
residuals of a left ankle injury, to include degenerative 
changes.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should ask the veteran 
to identify all sources of treatment for 
residuals of a left ankle injury, since 
August 2005; and should then take the 
necessary steps to obtain records of such 
treatment.

2.  The RO or AMC should schedule the 
veteran for a VA orthopedic examination, 
for evaluation of his service-connected 
residuals of a left ankle injury, to 
include degenerative changes.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner designated to examine the 
veteran, and the report of the 
examination or addendum should note 
review of the claims folder.  

The examiner should identify all current 
residuals of the left ankle injury, to 
include degenerative changes, post-
operative scars, muscle injury or damage, 
and/or left ankle impairment.  If, in 
addition to the degenerative changes, any 
additional residuals are identified, the 
examiner should indicate whether each 
such residual or impairment constitutes a 
distinct disability capable of being 
separately evaluated.  If so, the 
examiner should describe in detail the 
limitation(s), and extent and severity 
thereof.  
 
In providing the above-noted findings, to 
the extent possible, the examiner should 
distinguish the symptoms attributable to 
service-connected residuals of a left 
ankle injury from other nonservice-
connected disabilities.  However, if it 
is not medically possible to do so, the 
examiner should clearly so state, 
indicating that the findings are with 
respect to the veteran's overall left 
ankle impairment.

The examiner should specifically report 
the ranges of motion of the left ankle in 
plantar flexion and in dorsiflexion, or 
whether the left ankle is ankylosed.  

If ankylosed, the examiner should report 
whether the left ankle is held in plantar 
flexion at less than 30 degrees, between 
30 degrees and 40 degrees, or at more 
than 40 degrees; held in dorsiflexion 
between 0 degrees and 10 degrees, or at 
more than 10 degrees; or with abduction, 
adduction, inversion or eversion 
deformity.

If the left ankle is not ankylosed, the 
examiner should note whether there is any 
additional limitation of motion due to 
pain, weakened movement, excess 
fatigability, or incoordination.  The 
examiner must also comment on any 
additional functional limitation during 
flare ups.  These determinations should 
be expressed in terms of degrees of 
additional limited motion.

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

3.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a dated copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought on appeal remain 
denied, the RO or AMC must furnish a 
supplemental statement of the case (SSOC) 
that includes citation to all additional 
legal authority considered, before the 
claims file is returned to the Board, if 
otherwise in order.

The veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


